In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-1844
MARGERY NEWMAN, on behalf of herself and all others simi-
larly situated,
                                       Plaintiff-Appellant,

                                v.

METROPOLITAN LIFE INSURANCE COMPANY,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 16 C 3530 — Thomas M. Durkin, Judge.
                    ____________________
  ARGUED SEPTEMBER 19, 2017 — DECIDED FEBRUARY 6, 2018
 AS AMENDED ON PETITION FOR REHEARING MARCH 22, 2018
               ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER,
Circuit Judges.
   WOOD, Chief Judge. At age 56, Margery Newman pur-
chased a long-term-care insurance plan from the Metropoli-
tan Life Insurance Company (“MetLife”). She opted for one of
MetLife’s non-standard options for paying her insurance pre-
miums; MetLife called the method she selected “Reduced-Pay
2                                                   No. 17-1844

at 65.” When Newman was 67 years old, she was startled to
discover that MetLife that year more than doubled her insur-
ance premium. MetLife insists that the increase was consistent
with Newman’s insurance policy, including its Reduced-Pay-
at-65 feature. Newman was unpersuaded and brought this ac-
tion to vindicate her position. The district court dismissed for
failure to state a claim. We conclude, however, that the dis-
missal was premature, and that Newman’s complaint plausi-
bly has alleged facts entitling her to relief. We therefore re-
verse and remand for further proceedings.
                                I
    Two documents lie at the heart of this case. The ﬁrst is Met-
Life’s “Long-Term Care Facts” brochure, which Newman re-
viewed before purchasing her insurance plan. The brochure
describes long-term care generally and catalogs MetLife’s
non-standard payment options. Newman learned of Met-
Life’s Reduced-Pay option from the brochure. The full de-
scription reads as follows:
     Reduced-Pay at 65 Option:
     By paying more than the regular premium amount
     you would pay each year up to the Policy Anniver-
     sary on or after your 65th birthday, you pay half the
     amount of your pre-age 65 premiums thereafter.
At the foot of the same page, MetLife instructs the reader that
the brochure is only a general overview of MetLife’s insur-
ance plans, and that the policy governs the terms of the agree-
ment.
   Equipped with this information, Newman purchased a
long-term-care insurance plan from MetLife and selected the
Reduced-Pay option. Roughly a week later, she received the
No. 17-1844                                                   3

policy—the second critical document. The policy is 29 pages
long. It includes just one reference to the Reduced-Pay option:
     In addition, you have selected the following ﬂex-
     ible premium payment option: Reduced Pay at 65
     Semi-Annual Premium Amount:
     Before Policy Anniversary at age 65         $3231.93
     On or after Policy Anniversary at age 65    $1615.97
     Elsewhere, the policy reserves MetLife’s right to change
the premium. On the ﬁrst page, MetLife announces that
“PREMIUM RATES ARE SUBJECT TO CHANGE.” The
same paragraph continues with the statement that “[a]ny
such change in premium rates will apply to all policies in the
same class as Yours in the state where this policy was issued.”
In a section titled “Premiums,” MetLife “reserve[s] the right
to change premium rates on a class basis.” Similar language
is included in the “5% Automatic Compound Inﬂation Protec-
tion Rider.” The policy deﬁnes more than 30 terms, but the
word “class” is not among them. And the appended “Contin-
gent Beneﬁts Upon Lapse Rider,” which provides coverage
options in the event of a “Substantial Premium Increase,” in-
cludes a table illustrating that that term’s meaning varies with
the policyholder’s age at the time the policy was issued. The
table accounts for policyholders who were issued their policy
at ages up to “90 and over.” Newman had the opportunity to
review the policy for 30 days and return it for a full refund if
she was dissatisﬁed.
    From the outset, Newman paid the elevated premium as-
sociated with her Reduced-Pay option. When she reached age
65, her premium was cut in half. After Newman turned 67,
however, MetLife doubled the premium. MetLife represents
4                                                     No. 17-1844

that this increase has been imposed on a class-wide basis,
which it said at oral argument means all long-term-care poli-
cyholders, including Reduced-Pay policyholders over the age
of 65. MetLife defends the increase by noting that Newman
still pays half the premium of a Reduced-Pay policyholder
who has not yet reached age 65, and far less than she would
if she had not purchased the Reduced-Pay option. Neverthe-
less, at age 67, Newman’s semi-annual premium jumped to
$3,851.80, greater than it has been at any other point during
the life of the plan.
     Newman ﬁled a four-count complaint on behalf of herself
and a proposed class. She has alleged that raising her post-
anniversary premium is a breach of the policy, violates the
Illinois Consumer Fraud and Deceptive Business Practices
Act, and renders MetLife’s representations and practices
fraudulent. The district court granted MetLife’s motion to
dismiss for failure to state a claim. In its view, the contract
unambiguously permits MetLife to raise Newman’s
premium, even after she reached age 65. This meant also that
she had no claim for deceptive or unfair business practices or
common-law fraud, because MetLife did nothing wrong.
Newman’s appeal from that decision is now before us.
                                 II
    We consider de novo the district court’s grant of a motion
to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736
(7th Cir. 2014). A complaint survives a motion to dismiss if it
states a claim that is plausible on its face. Id. The common-law
and statutory fraud claims must be pleaded with the detail
required under Rule 9(b)’s heightened standard. Id. The par-
ties agree that Illinois law governs this case.
No. 17-1844                                                     5

                                A
     Illinois treats insurance policies the same way as any other
contract. Parties are held to the unambiguous terms of their
agreement. Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill. 2d
11, 17 (2005). A policy is ambiguous if it is subject to more than
one reasonable interpretation. Thompson v. Gordon, 241 Ill. 2d
428, 443 (2011). Undeﬁned terms are construed as an “aver-
age, ordinary, normal, and reasonable person” would under-
stand them. Gillen v. State Farm Mut. Auto. Ins. Co., 215 Ill. 2d
381, 393 (2005). Importantly, an insured cannot manufacture
ambiguity by taking portions of a policy in isolation; the pol-
icy (like any contract) must be read as a whole. Thompson, 241
Ill. 2d at 441.
    Little in Newman’s policy elucidates the terms of the Re-
duced-Pay option. It oﬀers one illustration with two numbers:
Newman’s “before policy anniversary” premium; and her
“on and after policy anniversary” premium. The ﬁrst amount
is twice the second. Newman deduced from this example that
upon reaching her 65th birthday, her premium would drop to
half of what it was the day before. MetLife agrees that this is
what the policy says. The disagreement arises at the next level
of detail. MetLife takes the position that the only guarantee is
that from the policy anniversary following Newman’s 65th
birthday onward, Newman’s premium will be half that of a
Reduced-Pay policyholder who has not yet reached age 65.
Newman reads the policy diﬀerently. She understands it to
ﬁx her post-65 premium at half the amount of her pre-65 pre-
mium.
   Our independent review of the policy satisﬁes us that
Newman has oﬀered one reasonable interpretation of its lan-
guage. The illustration, which was unexplained, reproduces
6                                                     No. 17-1844

the cost of her personal premium. It gives no indication
whether this is the same premium that all Reduced-Pay poli-
cyholders were paying and would pay, or if it was particular
to Newman. A reasonable reader easily could think, however,
that “on and after” the policy anniversary following age 65,
the policyholder (here, Newman) would pay half of what she
personally was paying prior to that anniversary date. Since
the person’s 65th birthday converts the pre-anniversary pre-
mium into a historical fact, a premium set at half that number
likewise becomes ﬁxed. In other words, if N is set in stone, so
too is half of N.
    MetLife responds that even if the portion of the policy re-
ferring to the Reduced-Pay option might be understood as we
just explained, that reading is supportable only if that passage
is divorced from the rest of the policy—an impermissible step.
While it is true that the Reduced-Pay excerpt cannot be read
alone, in this case the remainder of the contract does not win
the day for MetLife.
    Four times in the policy MetLife reserves its right to
change the premium. Three of those instances reserve Met-
Life’s right to do so on “a class basis” or for a “class as Yours.”
These passages do not resolve the ambiguity, because the
word “class” is undeﬁned. It might mean age, in which case
class membership is independent of payment arrangements.
But it might refer to the payment arrangement, so that every-
one in the Reduced-Pay group comprises a single class and
the eﬀect of class membership is deﬁned by the terms of the
Reduced-Pay option.
   Newman believes that it is the latter, and thus that the Re-
duced-Pay customers have purchased the right not to be
No. 17-1844                                                   7

treated in the same way as ordinary policyholders. The pol-
icy’s inclusion of the Reduced-Pay illustration, terse as it may
be, supports her interpretation. Including language about
class-wide changes did not alert her that she was part of a
class that is broader than her Reduced-Pay group. Absent
some clariﬁcation, Newman had no reason to question her un-
derstanding that she had removed herself from the class of
typical policyholders—those who had not purchased a frozen
premium after age 65. Even MetLife’s reservation of the right
to change the premium for all policies in a “class as Yours”
does not help matters. Newman knew that her premium, and
those of others whom she might regard as classmates, might
increase before she turned 65. But the only “class” to which
she thought she belonged was one that exchanged an in-
creased (and perhaps variable) premium pre-65 for the right
to have a stable and lower premium after 65. The baseline for
a person in this class was the premium she paid pre-65; noth-
ing in the policy tipped her oﬀ that the baseline was instead
whatever people of her age were ordinarily charged, no mat-
ter how often or when that number changed or what payment
arrangement was in place.
    The fourth suggestion that the premium might change ap-
pears in the Lapse Rider. Though the rider countenances the
possibility of a “Substantial Premium Increase,” its illustra-
tive table shows that the deﬁnition depends on the policy-
holder’s age at the time of issuance. The rider accounts for
policyholders who purchased their long-term-care policy at
ages greater than 65. How, then, could the rider speak to the
speciﬁcs of the Reduced-Pay option, which could be issued
only to people who had not yet reached their 65th birthday?
A reasonable person selecting the Reduced-Pay option could
conclude that the rider was beside the point.
8                                                       No. 17-1844

    In short, none of the four references in the policy to Met-
Life’s right to change the premium suﬃce to disabuse a rea-
sonable person of the understanding that purchasing the Re-
duced-Pay option took her out of the class of policyholders
who were at risk of having their premium increased after their
post-age-65 anniversary. The policy language is thus at least
ambiguous, because it can be read reasonably to ﬁx such a
person’s premium, if she had opted for the Reduced-Pay op-
tion.
    What follows from that conclusion is less clear. Illinois
construes ambiguous contracts against the insurer. See, e.g.,
Nicor, Inc. v. Associated Elec. & Gas Ins. Servs. Ltd., 223 Ill. 2d
407, 417 (2006); Gillen, 215 Ill. 2d at 393; Hobbs, 214 Ill. 2d at 15.
But, MetLife answers, parties may introduce extrinsic evi-
dence to resolve facial ambiguities before a court invokes the
principle of contra proferentem. Indeed, an Illinois appellate
court has said as much. CNA Cas. of California v. E.C. Fackler,
Inc., 361 Ill. App. 3d 619, 624 (2005); see also Schuchman v. State
Auto Prop. & Cas. Ins. Co., 733 F.3d 231, 238 (7th Cir. 2013) (cit-
ing CNA Casualty of California for the same rule).
   Neither Nicor, Gillen, nor Hobbs rules out the possibility of
admitting extrinsic evidence to disambiguate an insurance
contract. In Nicor and Hobbs the contested contract was unam-
biguous, obviating the need to discuss extrinsic evidence.
Nicor, 223 Ill. 2d at 434, 436–37; Hobbs, 214 Ill. 2d at 30–31. And
nothing in Gillen indicates that the insurer sought to introduce
extrinsic evidence. 215 Ill. 2d at 395–96. Outside the realm of
insurance contracts, the Supreme Court of Illinois has ruled
that extrinsic evidence may be introduced to resolve facial
ambiguities. Air Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d
457, 462–63 (1999).
No. 17-1844                                                      9

    When sitting in diversity, our duty is to answer any ques-
tion of state law in the same way (as nearly as we can tell) as
the state’s highest court would. Bancorpsouth, Inc., v. Fed. Ins.
Co., 873 F.3d 582, 586 (7th Cir. 2017). In the absence of conclu-
sive authority from that court, we follow decisions of interme-
diate appellate courts unless there is reason to believe that the
highest state court would reach a diﬀerent conclusion. Stevens
v. Interactive Fin. Advisors, Inc., 830 F.3d 735, 741 (7th Cir.
2016). We have no such persuasive evidence that the Supreme
Court of Illinois would disapprove of the state appellate
court’s decision in CNA Casualty of California, 361 Ill. App. 3d
at 624, under which extrinsic evidence to resolve a facial am-
biguity is admissible. We thus conclude that Newman’s con-
tract claim survives MetLife’s motion to dismiss, but that on
remand the parties may introduce extrinsic evidence to sub-
stantiate their reading of the contract. If, after that evidence is
weighed, the district court concludes that it is still faced with
ambiguity, the contract must be construed in Newman’s favor
for purposes of any further proceedings.
                                B
     Newman separately has alleged that MetLife violated the
Illinois Consumer Fraud and Deceptive Business Practices
Act (“ICFA”). The ICFA provides a remedy for consumers
who have been victimized by deceptive or unfair business
practices. 815 ILCS 505/2; Batson v. Live Nation Entm’t, Inc.,
746 F.3d 827, 830 (7th Cir. 2014). Newman has accused
MetLife of both. We assess these allegations mindful of the
fact that the ICFA is a mandate to provide consumers with the
greatest possible relief. Miller v. William Chevrolet/GEO, Inc.,
326 Ill. App. 3d 642, 654–55 (2001).
10                                                   No. 17-1844

  A deceptive-practice claim under the ICFA has ﬁve ele-
ments:
     (1) the defendant undertook a deceptive act or
     practice; (2) the defendant intended that the plain-
     tiﬀ rely on the deception; (3) the deception oc-
     curred in the course of trade and commerce; (4) ac-
     tual damage to the plaintiﬀ occurred; and (5) the
     damage complained of was proximately caused by
     the deception.
Davis v. G.N. Mortg. Corp., 396 F.3d 869, 883 (7th Cir. 2005).
MetLife argues that Newman’s allegations do not satisfy the
ﬁrst two elements—deception and intent.
    An allegedly deceptive act must be viewed “in light of all
the information available to plaintiﬀs.” Phillips v. DePaul Univ.,
2014 IL App (1st) 122817, ¶ 44 (emphasis in original). We must
therefore consult both the brochure and the policy. Deception
does not exist if a consumer has been alerted to the possibility
of the complained-of result. Davis, 396 F.3d at 884. In Met-
Life’s view, the brochure was not deceptive because it is con-
sistent with what happened: after Newman reached age 65,
her premium became half that of a policyholder who is not
yet 65 years old. And even if the brochure was misleading,
MetLife adds, the policy resolved any confusion.
   MetLife’s reading of the brochure is far from the only one
that is possible—indeed, we ﬁnd it strained. The Reduced-Pay
option assures that after the anniversary date following the
policyholder’s 65th birthday, the holder will pay “half the
amount of your pre-age 65 premiums thereafter” (emphasis
added). This rationally can be read as an individualized re-
No. 17-1844                                                     11

duction, tied to the consumer’s personal baseline. The bro-
chure never says that Newman’s premium is linked to those
of general policyholders. And for the reasons already dis-
cussed, MetLife’s insistence that the policy clariﬁes matters is
unpersuasive.
    This case is quite diﬀerent from one in which the con-
sumer is warned about the undesirable result and simply mis-
construes the material oﬀered by the insurance company. See,
e.g., Toulon v. Continental Cas. Co., 877 F.3d 725 (7th Cir. 2017).
MetLife’s brochure did not warn Newman about the possibil-
ity of a premium increase after her post-age 65 anniversary
date, and as the record now stands, her reading of the policy
is reasonable.
    Turning to intent, Newman must show that MetLife in-
tended for her (and those in her position) to rely on the bro-
chure. Cuculich v. Thomson Consumer Elec., Inc., 317 Ill. App.
3d 709, 716 (2000). Noting the printed caveat that the brochure
is a general overview, MetLife argues that it did not intend
that she rely on that document. The actual terms, it stresses,
were in the policy. It cites Commonwealth Insurance Co. v. Stone
Container Corp., 351 F.3d 774 (7th Cir. 2003), where we ruled
that an insurance provider did not intend that consumers rely
on its policy summary. Id. at 779. The summary included a
disclaimer that the policy governed the actual terms of the
agreement. And that policy provided extensive details about
coverage. Id. at 777–79. MetLife argues that this case is the
same. But unlike the insurance provider in Commonwealth In-
surance, MetLife never described the Reduced-Pay plan any-
where outside the brochure. Newman could have parsed
every word in the insurance policy and never found infor-
12                                                  No. 17-1844

mation that would have corrected her impression of the Re-
duced-Pay option. MetLife must have intended for consumers
to rely on its brochure: it was the only place that described the
Reduced-Pay option.
    Nothing we have said conﬂicts with the Supreme Court’s
instruction in the analogous context of ERISA plans that
summary plan descriptions are not part of the ERISA plan
itself. See CIGNA Corp. v. Amara, 563 U.S. 421, 436 (2011).
Newman is not relying on the brochure to supply the terms
of her policy; she relies on it only as evidence of deception and
the subsequent unfairness of MetLife’s rate increase. In any
event, there is reason to pause before transposing every detail
of ERISA to ordinary insurance contracts. In CIGNA Corp.,
CIGNA had sent its employees a newsletter and plan
summary, as required under ERISA. The summary
inaccurately characterized upcoming changes in the pension
plan. Id. at 426; see also Amara v. CIGNA Corp., 775 F.3d 510,
515 (2d Cir. 2014). Eleven months later, CIGNA distributed
the actual plan, which ﬁlled in the details. CIGNA Corp., 563
U.S. at 426–28. The Supreme Court ruled that only a violation
of the plan’s terms, as opposed to the summary’s description
of those terms, could support a lawsuit. Id. at 436–38.
    The Court’s decision is faithful to language in the statute
that distinguishes information about the plan from the plan
itself. 29 U.S.C. § 1022(a); CIGNA Corp., 563 U.S. at 436. ERISA
divides responsibilities for drafting the terms of the plan and
drafting the plan summary. The plan’s sponsor (the em-
ployer) is responsible for the plan, while the plan’s adminis-
trator (a trustee-like ﬁduciary) drafts the summary.
§§ 1021(a), 1102; CIGNA Corp., 563 U.S. at 437. Nothing in the
No. 17-1844                                                    13

statute conveys an intent to allow plan administrators indi-
rectly to set the terms of the plan. CIGNA Corp., 563 U.S. at
437. And the Court recognized that ERISA both requires plan
summaries and establishes their purpose, which is to describe
the plan “in a manner calculated to be understood by the av-
erage plan participant … .” § 1022(a); CIGNA Corp., 563 U.S.
at 437. If plan summaries were binding, plan administrators
would be forced to write summaries with a level of detail ill-
suited for their purpose.
     Beyond the statutory distinction, Newman is in a diﬀerent
position from that of an ERISA beneﬁciary. Unlike an ERISA
beneﬁciary, Newman is shopping on the open market. Met-
Life uses its brochure to compete for business. Pre-purchase,
it is all a potential customer has to rely on. An employer, in
contrast, is providing and describing an employment beneﬁt.
MetLife’s situation is thus materially diﬀerent from that of an
employer oﬀering an ERISA plan. Our decision here thus
comfortably coexists with CIGNA Corp.
    Returning to the Reduced-Pay policy, we must next con-
sider whether Newman has adequately pleaded that Met-
Life’s practices were unfair (as opposed to deceptive). Unfair-
ness under the ICFA depends on three factors: “(1) whether
the practice oﬀends public policy; (2) whether it is immoral,
unethical, oppressive, or unscrupulous; [or] (3) whether it
causes substantial injury to consumers.” Robinson v. Toyota
Motor Credit Corp., 201 Ill. 2d 403, 417–18 (2002). A signiﬁcant
showing that any of the three factors is met is enough; so too
are facts that, to a lesser degree, satisfy all three. Id. at 418.
    Newman has alleged that MetLife engaged in a bait-and-
switch strategy, which (if proven) would oﬀend Illinois’s pub-
lic policy. The State has twice condemned the very practice
14                                                   No. 17-1844

Newman describes. See 215 ILCS 5/149(1) (forbidding insur-
ance companies from misrepresenting the terms of their poli-
cies); ILL. ADMIN. CODE tit. 50, § 2012.122(b)(4) (forbidding
misrepresentation in marketing policies for long-term-care in-
surance). MetLife does not dispute the applicability of the
statute or the administrative code. It simply reiterates its po-
sition that there is no violation because the brochure did not
misrepresent the policy. But we already have shown how
both the brochure and the policy can be understood in the
way Newman read them.
     The second factor also supports Newman’s complaint.
Whether a practice is immoral, unethical, oppressive, or un-
scrupulous depends on whether it has left the consumer with
little choice but to submit to it. See Cohen v. Am. Sec. Ins. Co.,
735 F.3d 601, 610 (7th Cir. 2013). MetLife argues that once it
raised the premium, Newman had three options: accept re-
duced beneﬁts, get a new plan, or let the policy lapse and rely
on the contingent coverage rider she purchased. Each of those
proposals fails to recognize the fact that by abandoning her
Reduced-Pay plan, Newman would forfeit eight years of sunk
costs. Every dollar she spent pre-age 65 that exceeded what
she would have been paying under the normal long-term-care
plan was an investment that could bear fruit only if she stayed
with the policy. Any of MetLife’s proposed alternatives
would cost her that entire investment.
    Newman also has alleged substantial injury. MetLife in-
duced her to pay a premium for eight years at a rate greater
than she would otherwise have paid. She did so to reap ben-
eﬁts later in life. The injury lies in the diﬀerence between her
elevated pre-age-65 premium and the standard premium, or
the elevated premium she has had to pay (so far) for over two
No. 17-1844                                                       15

years. Newman’s complaint alleges facts that plausibly show
that MetLife’s policy was both deceptive and unfair.
                                 C
    Finally, Newman has asserted that MetLife’s representa-
tions about the Reduced-Pay option in its brochure and policy
constitute common-law fraudulent misrepresentation and
fraudulent concealment. The elements of misrepresentation
largely overlap with a deceptive-practices claim under the
ICFA. The plaintiﬀ must allege:
     (1) a false statement of material fact; (2) known or
     believed to be false by the person making it; (3) an
     intent to induce the plaintiﬀ to act; (4) action by the
     plaintiﬀ in justiﬁable reliance on the truth of the
     statement; and (5) damage to the plaintiﬀ resulting
     from such reliance.
Doe v. Dilling, 228 Ill. 2d 324, 342–43 (2008). Our discussion of
the ICFA claims subsumes the ﬁrst, third, and ﬁfth elements,
and so we need say no more about them. The second element
is not seriously at issue. In Illinois, a defendant knowingly
misrepresents a fact if it makes a statement “with a reckless
disregard for its truth or falsity.” Gerill Corp. v. Jack L. Hargrove
Builders, Inc., 128 Ill. 2d 179, 193 (1989); see also Wigod v. Wells
Fargo Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012) (ﬁnding the
elements of fraudulent misrepresentation satisﬁed because a
bank oﬀered, but refused to honor, a permanent mortgage
modiﬁcation). MetLife portrayed its policy as one that oﬀered
a ﬁxed premium after age 65. Newman has alleged that it did
so in bad faith, intending not to honor that representation. She
also asserts that MetLife disseminated information about the
16                                                    No. 17-1844

Reduced-Pay option with at least reckless disregard for the
truth.
    Newman had to provide enough in her complaint to make
a plausible case for reasonable reliance. Davis, 396 F.3d at 882.
Reliance is not justiﬁable if a consumer has reason and oppor-
tunity to question the truth of the alleged misrepresentation.
Id. For example, reliance on a loan agent’s account of the
terms of a loan agreement is unjustiﬁed when the consumer
also has documentation of the terms of the loan and those doc-
uments conﬂict with the oral statement. Id. at 882–83. But it is
reasonable to rely on a misrepresentation if nothing impugns
its veracity. See Miller, 326 Ill. App. 3d at 651–52. Newman’s
reliance on the brochure was reasonable—it was the only in-
formation available to her before she made her purchase.
When she received the policy, she looked at that too. The 30-
day refund provision gave her an opportunity to review the
terms of the policy and clarify any resulting confusion. But
she found nothing in the policy to undermine her understand-
ing of it. Indeed, she had no reason to doubt her interpretation
until the company raised her premium roughly a decade later.
    Finally, Newman’s complaint has alleged fraudulent con-
cealment. For this claim, Newman must adequately plead that
MetLife concealed material information while under a duty to
disclose. Connick v. Suzuki Motor Co., 174 Ill. 2d 482, 500 (1996).
Such a duty may arise when a defendant makes a statement
“that it passes oﬀ as the whole truth while omitting material
facts that render the statement a misleading ‘half-truth.’”
Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 397–98 (7th Cir.
2009). In Crichton, the insured did not meet this standard be-
cause the communications from the insurance provider never
purported to explain all the underwriting factors that might
No. 17-1844                                                  17

aﬀect the premium. Id. at 398. Newman’s fraudulent conceal-
ment claim, in contrast, stands on the policy and the brochure.
Together, she contends, they were the “whole truth.” The bro-
chure told Newman that her rate would be ﬁxed. Though it
also instructed policyholders to look to the policy, the policy
did not reveal how MetLife intended to treat Reduced-Pay
policyholders. Newman thus alleges that she reasonably be-
lieved that her post-anniversary rate was ﬁxed. That was
enough, under the pleading rules that prevail in federal court.
                              III
    Newman asserts that MetLife lured her into a policy by
promising a trade of short-term expense for long-term stabil-
ity. She took the deal and spent nine years investing in a plan,
only to have MetLife pull the rug out from under her. Neither
MetLife’s brochure nor the terms of the policy forecast this
possibility. These allegations were enough to state a claim un-
der the theories Newman presented. We therefore REVERSE
the district court’s grant of MetLife’s motion to dismiss and
REMAND for further proceedings.